Citation Nr: 0311646	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  94-34 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Entitlement to a rating in excess of 10 percent for 
lumbosacral strain, based on an initial grant of service 
connection.  

2.	Entitlement to a compensable rating for cervical strain 
with fibromyalgia, based on an initial grant of service 
connection.   




REPRESENTATION

Appellant represented by:	AMVETS







WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to April 
1991.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Hartford, Connecticut.  In 
November 1992, the RO granted service connection for 
lumbosacral strain and assigned a 10 percent disability 
evaluation.  In August 1993, the RO granted service 
connection for cervical strain with fibromyalsia, and 
assigned a noncompensable disability evaluation.  In 
September 1993, the veteran expressed disagreement with 
initial rating evaluations assigned in the November 1992 and 
September 1993 rating actions.  

Because the veteran has disagreed with the initial ratings 
assigned for the disabilities on appeal, the Board has 
recharacterized the issues as involving the propriety of the 
initial evaluations assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Inasmuch as the veteran is presumed to 
seek the maximum available benefit for a disability, higher 
evaluations are available for his disabilities.  Therefore, 
his claims for higher evaluations remain viable on appeal.  
Id; AB v. Brown, 6 Vet. App. 35, 38 (1993).



REMAND

In June 1996, the Board remanded this matter to RO for 
further development, which included providing the veteran an 
examination to determine the severity and the extent of his 
service-connected lumbosacral strain and cervical strain with 
fibromyalgia disabilities.  Accordingly, the veteran was 
provided several VA examinations.  However, the Board notes 
that the examinations do not adequately address the remand 
directives and are not adequate for rating purposes.  A 
remand creates a right in the veteran to compliance with the 
instructions contained herein.  Stegall v. West, 11 Vet. App. 
268 (1998).  

Specifically, the examiners failed to specifically to discuss 
all symptoms associated with fibromyalgia with regard to the 
veteran's service-connected cervical spine disability.  In 
addition, the examiners failed to comment on the whether an 
intercurrent automobile accident in April 1993 resulted in 
additional disability to the veteran's cervical spine, 
although the examiner expressed an opinion with respect to 
the lumbar spine.  

In rating disabilities, the application of all potentially 
applicable diagnostic codes must be considered.  As to the 
veteran's lumbosacral spine disability, the record reflects 
that the veteran is rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295 which pertains to lumbosacral strain.  The medical 
record has consistently reflected limitation of motion of the 
lumbar spine.  Thus, Diagnostic Code 5292, which pertains to 
limitation of motion of the lumbar spine, must be considered 
in this matter.  

The record shows the veteran has medical history of a 
herniated nucleus pulposes at the central L4-L4 (service 
physical evaluation board report dated in November 1990), 
lumbar disc disorder (private medical records dated in May 
1992), and L4-5 disc desiccation with disc space narrowing 
and minimal circumferential disc bulge (magnetic resonance 
image dated in May 1996 and VA examination dated in September 
1999).  Thus, Diagnostic Code 5293, which pertains to 
intervertebral disc syndrome, may be for consideration in 
this matter.  
The Board notes that the regulations regarding Diagnostic 
Code 5293 were amended, effective September 23, 2002.  See 67 
Fed. Reg. 54345-54349 (August 22, 2002).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  However, where the amended regulations expressly 
provide an effective date and do not allow for retroactive 
application, the veteran is not entitled to consideration of 
the amended regulations prior to the established effective 
date.  Green v. Brown, 10 Vet. App. 111, 116-119 (1997); see 
also 38 U.S.C.A. § 5110(g) (West 2002) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
The RO must consider the version most favorable to veteran 
when re-evaluating this matter, if appropriate.  

In the June 1996 remand, the Board pointed out that some of 
the veteran's medical records have associated fibromyalgia 
with the veteran's service-connected lumbar spine disability 
and cervical spine.  Therefore, the Board requested a medical 
opinion to determine whether the fibromyalgia is a 
manifestation of the veteran's cervical and lumbar spine 
disabilities or a separate entity.  A VA examiner in April 
1999 essentially associated fibromyalgia with the veteran's 
lumbar spine.  The Board notes that the veteran is service 
connected for fibromyalgia with respect to the cervical 
spine; however, the RO has not considered the application of 
fibromyalgia, 38 C.F.R. § 4.71a, 5025 (2002), to the lumbar 
spine.  

As noted in the introduction, this matter involves staged 
ratings.  Fenderson v.West, supra.  In Fenderson, the Court 
of Appeal for Veterans Claims held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The distinction 
may be important in determining the evidence that can be used 
to decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate SOC.  Fenderson, 12 Vet. App. at 126.  With an 
initial rating, the RO can assign separate disability ratings 
for separate periods of time based on the facts found.  Id.  
With an increased rating claim, "the present level of 
disability is of primary importance."  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Make arrangements with the appropriate VA 
medical facility for the veteran to be afforded a 
VA orthopedic, neurology, rheumatoid examinations 
to ascertain the severity of his service-connected 
lumbosacral strain and cervical strain with 
fibromyalgia.  In addition, the examiner(s) should, 
to the extent possible, determine whether an 
intercurrent accident in April 1993 resulted in any 
additional disability to the veteran's cervical 
spine, and, if so, the extent of such disability.  
Send the claims folder to the examiner(s) for 
review. The examiner(s) should review the claims 
folder and a copy of the June 1996 remand prior to 
rendering the examinations for background 
information. All necessary tests should be 
accomplished.  The examiner(s) should comment on 
the following:  

?	The examiner should provide range of 
motion measurements (using a 
goniometer) of the cervical and 
lumbosacral spine.  The examiner is 
requested to provide a definition, 
in degrees, of "normal" cervical 
and lumbar motion, and provide an 
opinion as to the severity of any 
evidenced motion limitation in the 
veteran.  

?	The examiner must perform tests of 
joint movement against varying 
resistance of the cervical and 
lumbar spine.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use must 
also be described by the examiner.  

?	The examiner must identify any 
objective evidence of pain or 
functional loss due to pain of the 
cervical and lumbar spine.  

?	The examiner must express an opinion 
concerning whether there would be 
additional limits on functional 
ability during flare-ups (if the 
veteran describes flare-ups), and, 
if feasible, express this in terms 
of additional degrees of limitation 
of motion during flare-ups.  If this 
is not feasible, the physician 
should so state.  

?	As to the lumbosacral spine, the 
examiner should specifically 
identify all any evidence of 
lumbosacral strain to include 
whether there is listing of whole 
spine to opposite side, positive 
Goldthwaite's sign, marked 
limitation of forward bending in 
standing position, loss of lateral 
motion with osteo-arthritic changes, 
narrowing or irregularity of joint 
space, or abnormal mobility on 
forced motion; or whether there is 
muscle spasm on extreme forward 
bending.  

?	The examiner should comment on all 
neurological impairment with respect 
to the lumbar spine.  The examiner 
should also indicate whether there 
is intervertebral disc syndrome 
associated with the lumbar spine, to 
include characteristic pain, muscle 
spasm, or absent ankle jerk.  The 
examiner must also assess the 
frequency and duration of any 
episodes of intervertebral disc 
syndrome disability found, and in 
particular must assess the frequency 
and duration of any episodes of 
acute signs and symptoms of 
intervertebral disc syndrome that 
require bed rest prescribed by a 
physician and treatment by a 
physician.  

?	The examiner should describe the 
symptoms associated with 
fibromyalgia to include the location 
of the pain and tender points; a 
discussion of whether there are 
associated factors of fatigue sleep 
disturbance, stiffness, 
paresthesias, anxiety, or Raynaud's 
like symptoms.  The examiner should 
also indicate whether the veteran is 
required to take medication to 
control the symptoms.  

2.  Review the claims file and ensure that all 
necessary notice and development has been 
undertaken. If any development is incomplete, 
undertake appropriate corrective action.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

3.  The RO should then readjudicate the claims of 
entitlement to an increased rating for lumbosacral 
strain and cervical strain with fibromyalgis with 
consideration of Fenderson v. West, supra.  As to 
the service-connected lumbosacral strain the RO 
should consider the application of Diagnostic 
Codes 5292, 5293, under the old and new criteria, 
if appropriate, and Diagnostic Code 5025.  

4.  If the claims remain denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no further action until he is further informed.  
The purpose of this REMAND is to obtain additional medical 
information and to accord due process.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



